Title: Schedule IV: Estimate of the Amount of Pensions for the Invalids, 17 September 1789
From: Hamilton, Alexander
To: 





Dol. 90ths
Dol. 90ths


Taken from Returns, dated




March 7, 1789, New-Hampshire
3,170   



March 7, 1789, Massachusetts,
7,699 30



May 14, 1789, Connecticut,
7,302 45



Jan. 1st., 1789, New-York,
15,246




Feb. 2, 1789, New-Jersey,
4,733  6



July 5, 1786, Pennsylvania,
11,220 30



For 1787, Virginia,
 9,276 60





58,647 81


Conjectural
{

Suppose Rhode Island & Delaware nearly equal to New-Hampshire, }

3,170   



States from which there are no returns.
Maryland equal to Connect. say N. Carolina, S. Carolina and Georgia, nearly equal to New York, New-Jersey & Connect. }
7,000   


27,200   


         






37,370   





Dollars,
96,017 81


War-Office of the United States, Sept. 17th, 1789.
(Signed)   H. Knox.
To the Honorable the Secretary of the Treasury of the United States.
Copy of the Original on File.
Alexander Hamilton, Secretary of the Treasury.
